In The
                     Court of Appeals
       Sixth Appellate District of Texas at Texarkana


                           No. 06-22-00050-CV



IN RE BUFKIN PARTNERS, LTD. D/B/A LONGVIEW TRUCK CENTER, BUFKIN
        MANAGEMENT, LLC, AND BUFKIN TRUCK SERVICE, LLC




                     Original Mandamus Proceeding




              Before Morriss, C.J., Stevens and van Cleef, JJ.
                Memorandum Opinion by Justice Stevens
                                MEMORANDUM OPINION

       On August 23, 2022, the Relators filed an Unopposed Motion to Dismiss Petition for

Writ of Mandamus advising that the parties had settled their differences and requesting that this

mandamus petition be dismissed.

       Without considering the merits of the petition, the Relators’ motion to dismiss is granted,

and their petition seeking a writ of mandamus is hereby dismissed. Cf. TEX. R. APP. P. 42.1(a)(1)

(detailing procedures for voluntary dismissal of direct appeals).




                                              Scott E. Stevens
                                              Justice

Date Submitted:        August 30, 2022
Date Decided:          August 31, 2022




                                                 2